Title: To George Washington from Prisoners in Philadelphia, 21 January 1778
From: Prisoners in Philadelphia
To: Washington, George



Sir
Philadelphia goal January 21/st 1778

When we presume to address your Excellency be Assured it Cannot Arise from a trival affair humanity is the subject which we wish to dwell on & when that Amiable Quality is mentioned who can doubt that M/rs Gray is the Lady who amply has display’d that part of the grand scenery of Life which Shee was born for & which will Ever be indiliably impress/d in the Obliged Hearts.

If individuals Confind in this place seperately Could relate Consively the tributes of thanks due for Each particular favour sheets of Paper must your Excel/ read to know what this Lady has done but not to intrude on your Excellencys Precious moments give us Leive to say shee has done all that mortal well Could do in Providing Every necessary in her Power and liberty at her own Cost for the Prisoners—We remain your Excel/lc most Obedient Humble Serv/ts.
